CHRIS DANIEL
 /&2Z
 8                             HARRIS COUNTY DISTRICT CLERK



                                                                               FILED IN
December 2, 2015                                                        14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
HONORABLE SUSAN BROWN                                                   12/9/2015 10:30:04 AM
185TH DISTRICT COURT                                                    CHRISTOPHER A. PRINE
HARRIS COUNTY                                                                    Clerk
HOUSTON, TX

Defendant’s Name: JEROME TERRY

Cause No: 1468004

Court: 1 85TH DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/23/15
Sentence Imposed Date: 11/23/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


        ic
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     JANET RAGAN (DELIVERED VIA E-MAIL)

     GAIL ROLEN (DELIVERED VIA E-MAIL)

This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                               Cause No       mtm
                                              THE STATE OF TEXAS
                                                      V.
                                                      , A/K/A/
                                                                                                 %
                     W//L           District Court / -County Crtmimri CuUITUbfeai -No.

                                                Harris County, Texas


                                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On             mnm
NOTICE OF APPEAL of his conviction.
                                    (date), the defendant in the above numbered and styled cause gives


The undersigned attorney (check appropriate box):
    HÿMOVES to withdraw.
             ADVISES the court that he will CONTINUE to represent the-defendant op,anBeal.   A

                NOV 23 2015
                                                               £
                                                                     M7r 9Acts
Date


iJerendant      (Printeÿaÿie)!
                               r     UB—        _
                                                                                                             nap
                   rr.
                                                                Addr
                                                                       H3-a®.
                                                                Telephone Number
                                                                                                 ar
The defendant (check all that apply):
              REPRESENTS to the court that he is presently INDIGENT afid ASKS the court to immediately APPOINT
             appellate counsel to represent him.
             ASKS the Court to ORDER that a free record be provided to him.
             ASKS the court to set BAIL.
        Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.

yt $P   /)   jOrytLl--   /.J                                                        7e.rc/(/
Defendant (Signature)              Q                            defendant’s Printed name '
SWORN TO AND SUBSCRIBED BEFORE ME ON                             NOV 20.2015                 '

                                                                                                 /?
By Deputy District Clerk of Harris County, Texas
                                                       7*                       mu
                                                       Page I of 2
                                                            ORDER

                NOV 2 3 2015




                                                  __
           On                               the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
                £ indigent   for the purpose of
                      Cf employing counsel
                      0"paying for a clerk’s and court reporter’s record.
                                       counsel and/or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
    fcfÿCounsel’s motion to withdraw is GRANTED / DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
    a Defendant’s / appellant’s motion is GRANTED and
                D Attorney     _                                          _
                      Bar Card Number                 SPN Number
                      is APPOINTED to represent defendant / appellant on appeal.

                      Harris County Public Defender’s Office (HCPD) is APPOINTED to represent
                      defendant/appellant on appeal.
                      Assistant Public Defender Assigned by HCPD
                      Bar Card Number                  SPN Number
                                                                         _
                   The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                   defendant / appellant.
BAIL IS:
   Q       SET at $   _            .
   Q       TO CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:          MOV 2320?$
                                                                                           -g=-
                                                                   JUDÿEffReSlÿÿf
                                                                  liyw DISTRICT COURT/
                                                                  COUNTY CRIMINAL COURT AT LAW NO.
                                                                  HARRIS COUNTY, TEXAS




                                                          Page 2 of 2
.*   .
                                                Cause No.

                                                THE STATE OF TEXAS
                                                        V.
                                                         A/K/A/


                                     District Court / County Criminal Court at Law No.

                                                  Harris County, Texas



                                    OATH OF APPOINTED ATTORNEY ON APPEAL

                                                         Attorney at Law, swear or affirm that I will be solely
         responsible for writing a brief and representing the appellant on appeal. If I am not able to perform my
         duties as appellate counsel, I will notify the Court immediately so that the Court may take the appropriate
         action as deemed necessary.


         Attomey-at-Law (Signature)                             BAR Number /SPN


         Address                                                City /State /Zip


         Phone                                                  FAX



         SWORN TO AND SUBSCRIBED BEFORE ME ON

         By Deputy District Clerk of Harris County, Texas




                                                       Page 3 of 3
 THE STATE OF TEXAS
                      i   '



                                                     Cause No.        Mlnrt
                                                                         IN TKEJfiirff DISTRICT COURT
                                                                                                                              m
 v.                                                                              COUNTY CRIMINAL COURT AT LAW NO.

                                         Defendant                               HARRIS COUNTY, TEXAS

           TRIAL COURT’S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
 I, judge of the trial court, certify this criminal case:
             is not a plea-bargain case, and the defendant has the right of appeal, [or]
      |~J    is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
       (~~|  is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
      f~l is a plea-bargain case, and the defendant has NO right of appeal, [or]
      |~1    the defendant has waived the right of appeal.


                                                                               NOV 23
Judge                                                                      Date Signed




                                    _____
I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.


X-Jti
Defendant
         AtmA                                                                      MMMM
                                                                          4Defendant's Counsel
Mailing Address:          _   WUI’FEL® H>                                 State Bar of Texas ID number:
                                                                                                                 (ÿÿÿ11              \/
                                         Fjjspet                                                  WtoHM
                                         _ ____ —
Telephone number:                                                         Mailing Address:
Fax number (if any):                                        LdI           Telephone number:       |3"
                                 T:n3»                                    Fax number (if any):
                                          .   ...             -   1




* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters.a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                             -
prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
        APPEAL CARD
                \-y>-\ (p
Court                                  Cause No.
ntttaz                                 mmv
                The State of Texas


                               it-     -v&
Date Notice          NOV 232015
Of Appeal:

Presentation:                   Vol.         Pg,

Judgment:                       Vol.         Pg-.

Judge Presiding
Court Reporter
Court Reporterÿ%?2        At/JA/
Court Reporter

Attorney
on Trial   Al?/~                     A/!/*/
Attorney
on Appeal,

        Appointed                Hired.
Offense    I&SSJZMISVA
Jury Trial:            Yes     l/       No

 Punishment
 Assessed  _ Myi*rt7/0GJ
              _
 Companion Cases
 (If Known)

 Amount of
 Appeal Bond      NO
 Appellant
 Confined:              Yes. l/' No
 Date Submitted
 To Appeal Section
                        m 2 3 2015
 Deputy Clerk
                                                    £
                                                    <3°

                                                    &